 

Your Internet Defender Inc. 8-K [yidi-8k_063014.htm]

 

Exhibit 10.03



LOAN AGREEMENT

 

This Loan Agreement is made this 30th day of June, 2014, by and between YOUR
INTERNET DEFENDER INC., a Nevada corporation ("Borrower") whose address is 20 E.
Sunrise Highway, Suite 202, Valley Stream, NY 11581 and LISA GROSSMAN, an
individual who resides in the State of New York ("Lender").

 

In consideration of the mutual terms, conditions and covenants hereinafter set
forth Borrower and Lender agree as follows:

 

1.                 LOAN: Subject to and in accordance with this Agreement, its
terms, conditions and covenants Lender agrees to lend to Borrower at Closing the
principal sum of Two Hundred and Forty Eight Thousand, Eight Hundred and Thirty
One Dollars and Fifty Nine Cents (US$248,831.59).

 

2.                 NOTE: The Loan shall be evidenced by a Promissory Note in the
form attached hereto as Exhibit A (the “Note”) executed by the Borrower and
delivered to Lender at Closing.

 

3.                 INTEREST: The Loan shall bear interest on the unpaid
principal at an annual rate of two percent (2%).

 

4.                 LOAN PURPOSE: Borrower acknowledges that this Loan is granted
by Lender for the sole purpose of funding such of the Borrower’s expenses as are
outlined on the attached Schedule A, attached hereto and incorporated herein by
reference (the “Use of Proceeds”).

 

5.                 Loan Disbursement: Lender shall disburse the loan amount in
accordance with the following schedule and instructions:

 

The full amount of the Loan shall be wired to the Borrower’s bank account or
directly to the parties listed on the attached Schedule A, if requested in
writing by the Borrower.

 

6.                 PAYMENT: Repayment of this Loan plus all accrued interest
shall be due and payable in accordance with the terms contained in the Note no
later than December 30, 2014. The Note may, at any time and from time to time,
be paid or prepaid in whole or in part without premium or penalty. Interest
shall be calculated on the basis of a year containing three hundred sixty (360)
days and the actual number of days elapsed.

 

7.                 DEFAULT: Borrower shall be in default: (i) if any payment due
hereunder is not made on or before the date due; (ii) if any payment is made
with the loan proceeds outside of the Use of Proceeds outlined in Schedule A,
(iii) in the event of assignment by Borrower for the benefit of creditors; (iv)
upon the filing of any voluntary or involuntary petition in bankruptcy by or
against Borrower; or (v) if Borrower has breached any representation or warranty
specified in this Agreement.



 

8.                 GOVERNING LAW: This Agreement, Note and any and all related
documents shall be governed by, construed and enforced in accordance with the
laws of the State of Nevada, without regard to its conflicts of laws provisions.

 

9.                 ATTORNEYS FEES: In the event any action is brought to enforce
this Agreement, the prevailing party will be entitled to be paid its attorneys
fees and costs.

 

INTENDING TO BE LEGALLY BOUND, the parties hereto have caused this Loan
Agreement to be executed as of the date first above written.

 

  YOUR INTERNET DEFENDER INC.   A Nevada corporation     By:  /s/ Leah Hein    
Leah Hein
Chief Executive Officer

 



2

 

Schedule "A"

 

Use of Proceeds

 

Payee Purpose Amount       Lisa Grossman Note Repayment 99,238.95       Arevim,
Inc. Note Repayment 3,653.51       The 1999 Family Trust Note Repayment
33,090.78       Special Times for Special Needs, Inc. Note Repayment 12,465.44  
   

 Lisa Grossman

Reimbursement for payments made on behalf of company since March 31, 2014

 19,651.92

      American Express Operating expenses 15,375.03       Englard & Co.
Accounting fees 10,380.00       Li & Co. Auditing fees 9,000.00       MBTA
Management Consulting fees 3,800.00       Manhattan Stock Transfer Agent fees
and EDGAR filing fees 2,067.82       Yitz Grossman Consulting fees 40,108.14
   TOTAL   $248,831.59

 

 

3

 

EXHIBIT A

 

Please see the Note attached hereto.

 

 

 

 

 

4

 